 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MYECHECK, INC.,                                   No. 2:14-cv-02889-KJM-AC
12                        Plaintiff,
13           v.                                         ORDER
14    SEVEN MILES SECURITIES, et al.,
15                        Defendants.
16

17

18                  A further status conference was held in this case on September 27, 2018. Having

19   reviewed the plaintiff’s Status Conference Statement filed on September 14, 2018, discussed the

20   relevant issues with counsel at the hearing, and reviewed plaintiff’s post-status conference

21   statement filed on October 9, 2018, the court makes the following orders:

22           1.     The deadline for plaintiff to complete service on Titan International is 120 days

23   from the date of this order. Plaintiff is cautioned that the court considers the new date firm and

24   that failure to complete service within 120 days is likely to result in dismissal of defendant Titan

25   International; and

26   /////

27   /////

28   /////
                                                        1
 1          2.      The deadline for plaintiff to file its renewed motion for default judgment as to
 2   defendant Sweetsun Intertrade, Inc. also is 120 days from the date of this order. Plaintiff is
 3   cautioned that failure to move for default judgment within 120 days may result in dismissal of
 4   Sweetsun Intertrade, Inc.
 5                  IT IS SO ORDERED.
 6   DATED: October 10, 2018.
 7

 8                                                 UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
